Citation Nr: 1004427	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06-11 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a back disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from June 1960 to June 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

Procedural history

The Veteran was initially denied service connection for a 
back condition by the RO in a June 1967 rating decision.  
The Veteran was notified of that decision and of his 
appellate rights in a June 30, 1967 letter from the RO.  He 
did not file a notice of disagreement (NOD) with that 
decision.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued 
by VA].  

In August 2005, the Veteran filed a request to reopen his 
previously-denied claim of entitlement to service connection 
for residuals of a back injury.  The RO denied that claim in 
a January 2006 rating decision on the ground that new and 
material evidence had not been submitted.  The Veteran filed 
a NOD in February 2006, and was he provided a statement of 
the case (SOC) in March 2006.  In April 2006, the Veteran 
duly perfected an appeal.  

At the Veteran's request, a hearing was scheduled before a 
Veterans Law Judge (VLJ) at the RO in March 2007.  Prior to 
the hearing, the Veteran wrote that he wanted to waive the 
Board hearing and he requested that his file be forwarded to 
the Board.  The Board construes the Veteran's statement as a 
withdrawal of his hearing request.  See 38 C.F.R. § 
20.704(e) (2009).  


For reasons explained below, the Board has concluded that 
new and material evidence regarding the claim of entitlement 
to service connection for a back disorder has been 
submitted.  Accordingly, the claim is reopened.  The Board 
further finds that additional development of the evidence is 
necessary prior to rendering a decision on the merits.  

The issue of service connection for a back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA Appeals Management Center 
(AMC) in Washington, DC.  


FINDINGS OF FACT

1.  An unappealed June 1967 rating decision denied the 
Veteran's claim of entitlement to service connection for a 
back disorder.  

2.  Evidence received since the June 1967 rating decision 
relates to unestablished facts necessary to substantiate the 
claim for service connection for a back disability, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 1967 rating decision denying the claim for 
service connection for a back disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  

2.  Evidence received since the June 1967 rating decision is 
new and material, and the claim for service connection for a 
back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends, in substance, that his current back 
disability is related to an in-service back injury.  

As explained in the Introduction, this issue was previously 
denied by the RO in an unappealed decision.  Implicit in the 
Veteran's claim is the contention that new and material 
evidence has been submitted which allows the claim to be 
reopened. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address 
the pertinent law and regulations and their application to 
the facts and evidence.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

For claims to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether 
the duty to assist is fulfilled and proceeding to evaluate 
the merits of that claim.  It is specifically noted that 
nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002).  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims.  As part of 
the notice, VA is to specifically inform the claimant and 
the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated November 9, 2005, including evidence of "a 
relationship between your disability and an injury, disease, 
or event in service."  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim. The Court found that VA must notify a 
claimant of the evidence and information that is necessary 
to reopen the claim, and must provide notice that describes 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection that 
were not found in the previous denial.   
The November 2005 letter specifically explained that: "Your 
claim was previously denied because your developmental back 
condition was not aggravated in service," and that evidence 
sufficient to reopen the previously denied claim must be 
"new and material," closely mirroring the regulatory 
language of 38 C.F.R. § 3.156(a).    

Crucially, the RO informed the Veteran of VA's duty to 
assist him in the development of his claims in the above-
referenced November 2005 VCAA letter.  Specifically, the 
Veteran was advised in the letter that VA would obtain all 
evidence kept by the VA and any other Federal agency, 
including VA facilities and service medical records.  He was 
also informed in the letters that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records that the he identified.  The November 2005 VCAA 
letter also informed the Veteran that for records he wished 
for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  

In the November 2005 VCAA letter, the RO informed the 
Veteran as follows: 
"If there is any other evidence or information that you 
think will support your claim, please let us know. If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  See the November 9, 2005 VCAA 
letter, 
page 2. This complies with the "give us everything you've 
got" requirement contained in 38 C.F.R. § 3.159 (b) in that 
the RO informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes, however, that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).] 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date. Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to 
all five elements of that claim.  Therefore, upon receipt of 
an application for a service connection claim, section 
5103(a) and section 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided notice as to elements (2) and (3) as detailed 
above.  A letter from the RO dated March 31, 2006 provided 
notice as to elements (4) and (5), degree of disability and 
effective date.  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  

Duty to assist

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether 
the duty to assist is fulfilled and proceeding to evaluate 
the merits of that claim.  It is specifically noted that 
nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
the provisions of 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 
5103A(f) (West 2002).  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of an accredited representative.  
He has declined the option of a personal hearing.  
 


Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  

Generally, a congenital disease or defect is not service 
connectable as a matter of express VA regulation.  See 38 
C.F.R. §§ 3.303(c), 4.9 (2009).  The only possible exception 
is if there is evidence of additional disability due to 
aggravation during service of the congenital disease, but 
not defect, by superimposed disease or injury.
See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-
15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
finally disallowed claims may be reopened when new and 
material evidence is presented or secured with respect to 
those claims.  

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claims and present the reasonable 
possibility of substantiating the claims.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 
3.156 (2005)].  This change in the law pertains only to 
claims filed on or after August 29, 2001.  Because the 
Veteran's claim to reopen was initiated in August 2005, the 
revised regulations are applicable to the present appeal.  
The regulation applicable to this case is set forth in the 
paragraph immediately following.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant; and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Factual background

The "old" evidence 

Service connection for a back condition was denied in an 
unappealed June 1967 rating decision.  The evidence which 
was of record in June 1967 included the Veteran's service 
treatment records and the report of a VA compensation 
examination in January 1967.  

The service treatment records show that the Veteran was seen 
in November 1961; he complained of pain since lifting a 
plywood panel the day before, at which time "he heard 
something 'crack' in his lo[w] back."  Mild low back strain 
was diagnosed.  

The Veteran was again seen in December 1962, at which time 
he reported that although acute low back pain had subsided 
after three or four days after the November 1961 incident, 
he had had low back aching pain off and on since then, 
particularly after standing for long periods of time.  X-
rays in December 1962 reportedly showed spina bifida occulta 
at L4-5 and S1 and bilateral spondylosis at L5.  The 
diagnosis was bilateral spondylosis at L5, aggravated by leg 
length discrepancy and plantar warts on the right foot.  The 
examiner found that the Veteran's back condition pre-existed 
service and was not aggravated by service.  

The report of the separation examination in May 1964 again 
noted the bilateral spondylosis at L5 that was occasionally 
symptomatic.  

At the time of the January 1967 VA compensation examination, 
the Veteran complained of pain in his lower back, stating 
that the pain had originated when he was picking up heavy 
objects in service.  The examiner's diagnoses included 
congenital spondylolisthesis, not found on x-ray, and 
congenital spina bifida of the sacrum.  

The June 1967 rating decision

The RO's denial of service connection for a back condition 
was predicated on evidence showing that the Veteran's only 
back condition was congenital spina bifida of the sacrum 
that was a developmental defect which was not aggravated by 
service.  

Additionally received evidence will be discussed below.

Analysis
  
The unappealed June 1967 rating decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  As 
explained above, the Veteran's claim for service connection 
for a back condition may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156 (2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Therefore, the Board's inquiry will be directed 
to the question of whether any additionally received (i.e., 
after June 1967) evidence bears directly and substantially 
upon the specific matter under consideration, namely whether 
the Veteran's diagnosed low back disorder is related to his 
military service.  See 38 C.F.R. § 3.156 (2009).  

Evidence which has been added to the record since the June 
1967 rating decision includes a February 2006 letter from 
the Veteran's private physician.  
The physician's letter states that the Veteran had had 
chronic back problems since initially injuring his back in 
service 40 years previously, with a current diagnosis of 
spondylosis, degenerative disc disease, and osteoarthritic 
changes.  

The private physician's letter, on its face, appears to 
relate the Veteran's current back disorder to an injury he 
sustained in service.  Because the newly submitted evidence 
was not previously of record and because it relates to 
unestablished facts necessary to substantiate the claim for 
service connection for a back disability (specifically a 
relationship between the current disability and the in-
service injury), this evidence is new and material.  Because 
new and material evidence has been received, the claim is 
reopened.  

As explained in the remand section below, additional 
development is required before a merits decision may be 
made, due to unclear medical evidence.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back disorder is 
reopened; to this extent only, the appeal is allowed.


REMAND

As explained above, the Board has reopened the Veteran's 
claim of entitlement to service connection for a back 
disorder.  After having carefully considered the matter, and 
for reasons expressed immediately below, the Board believes 
that this issue must be remanded for further evidentiary 
development.  

The service medical records show an in-service back injury 
in November 1961.  However, the in-service examiner, in 
essence, indicated that this injury was not a factor with 
respect to the Veteran's back problems.  Rather, the 
examiner's opinion was that the back disability was a 
congenital or developmental abnormality which was not 
aggravated by the Veteran's military service.  The Veteran's 
original claim was previously denied in 1967 on that basis.

The private physician's February 2006 letter, discussed 
above, appears to relate the Veteran's chronic back problems 
to the back injury in service.  

In effect, the service department examiner found the back 
disability pre-existed service and was not aggravated by 
service, to include the November 1961 lifting injury.  The 
private physician in 2006, on the other hand, specifically 
related the Veteran's back problems to the lifting injury in 
1961, although the physician did not provide any rationale 
for his statement.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  The 
Board believes a current VA examination is necessary to 
resolve the apparent conflicting medical opinions.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2009) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical 
evidence to decide the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a physical examination 
of the Veteran.  The examiner should provide an 
opinion, with supporting rationale, as to the 
following questions:

a.	What are the current diagnoses pertaining 
to the Veteran's lumbar spine?  If any 
diagnosed disability is considered to be a 
congenital or developmental abnormality, 
this should be specifically stated .     

b.	With respect to any diagnosed congenital or 
developmental abnormality, was such 
aggravated beyond the normal progress of 
the disease during or due to the Veteran's 
military service?

c.	Is it at least as likely as not that any 
other diagnosed back disorder (i.e., not a 
congenital or developmental abnormality) is 
related to the Veteran's military service, 
with specific consideration of his 
complaints of low back pain in service?  

d.	The examiner should specifically comment 
upon the medical opinions of record, to 
include the December 1962 finding of non 
aggravation and the February 2006 statement 
by Dr. J.O., expressing agreement or 
disagreement therewith.  

If the reviewing physician determines that 
diagnostic testing of the Veteran is necessary, 
such should be scheduled.  A report should be 
prepared and associated with the Veteran's VA 
claims folder.  

2.  After undertaking any additional development 
which it deems to be necessary, VBA should then 
readjudicate the Veteran's claim of entitlement to 
service connection for a back disorder.  If the 
benefit sought on appeal remains denied, the 
Veteran should be provided a supplemental 
statement of the case and given an appropriate 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


